UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2367


In re: DILLON MVURI,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                              (1:18-cv-00797-LMB-JFA)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dillon Mvuri, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dillon Mvuri petitions for a writ of mandamus seeking an order directing the

district court to vacate its orders denying his motions to compel discovery and to amend

the complaint in his civil action. We conclude that Mvuri is not entitled to mandamus

relief.

          Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

          The relief sought by Mvuri is not available by way of mandamus. Mvuri recently

filed an appeal from the final order in the civil action, see Mvuri v. Am. Airlines, Inc. (4th

Cir.) (No. 19-1084), and he may, if he chooses, challenge the orders denying his motions

to compel and to amend his complaint in that appeal. Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2